Hill, J.
Where an equitable suit was brought by two of three joint lessees against the lessor, to compel specific performance of the lease contract, and to recover damages for a breach of the contract by >tlie lessor and the third lessee, who, as the petition, alleged, had been released from the contract by the lessor without the consent of the plaintiff lessees, and it was further alleged that the lessor refused to give possession of the leased premises to the plaintiffs (who were not released), unless they would pay the full contract price of the premises leased, such petition was demurrable where the third or released lessee was not made a party to the suit. Williams v. Shuman, 141 Ga. 114 (3) (80 S. E. 625). The judgment overruling the demurrer is therefore reversed; but direction is given, that, before the remittitur is made the judgment of the court below, the plaintiffs be permitted to amend by making the third lessee a party defendant; and if this amendment is made, then, after all the proper parties are made, the court may consider and pass upon the other grounds of demurrer.

Judgment reversed, with direction.


All the Justices concur.

B. P. Gaillctrd Jr., for plaintiff in error.
J. G. Collins, contra.